Citation Nr: 0621917	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for periodontal disease, 
for the purpose of obtaining VA outpatient dental treatment 
on a one-time completion basis.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
RO in Roanoke, Virginia, in which the veteran's claim for 
service connection for periodontal disease was denied on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  The case has since been transferred to 
the RO in Baltimore, Maryland.  

The Board continued this denial in an April 2001 decision, 
but, in January 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion of the veteran 
and the Secretary of Veterans Affairs (Secretary) to vacate 
the Board decision.  

Subsequently, in October 2002, the Board again denied the 
veteran's claim on the basis that no new and material 
evidence had been submitted.  Again, this decision was 
vacated by the Court in June 2003 pursuant to a Joint Motion 
of the veteran and the Secretary.  

In February 2005, the Board found that new and material 
evidence had been submitted to reopen the claim of service 
connection for periodontal disease and also  remanded the 
veteran's claim for further development.  The case has since 
been returned to the Board.  



FINDINGS OF FACT

1.  The veteran underwent treatment on tooth number 5 in 
service.  

2.  Within 90 days of his separation from service, the 
veteran submitted an application for dental treatment for 
periodontal disease.  

3.  The veteran's DD Form 214 is unavailable, and there is no 
certification that he was or was not provided a complete 
dental examination and all appropriate corresponding 
treatment prior to his separation from service.  



CONCLUSION OF LAW

The criteria for Class II VA outpatient dental treatment for 
periodontal disease of tooth number 5 have been met.  38 
U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing the 
VCAA have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA dental examination.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that rating decision was 
issued prior to the enactment of the VCAA.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual background

As noted hereinabove, the veteran served on active duty from 
August 1982 to May 1988.   His teeth were listed as 
acceptable on an entrance medical examination in June 1982.  

The service dental records show that the veteran was treated 
for periodontal disease.  A May 1987 service dental record 
indicates that the veteran had pain on right side, tooth 
number 5, "perio scaling."  An October 1987 service dental 
record indicates pain in tooth number 5, prophy in deep 
pocket in tooth number 5.  

Following separation from service, in July 1988, the veteran 
filed a claim for service connection for tooth decay.  No 
action was taken on the veteran's claim, however.  

In February 1992, the veteran filed a claim for service 
connection for periodontal disease.  

In May 1992, the veteran submitted a statement from his 
private dentist that indicated that he had generalized 
periodontal disease, Type III.  

The June 1992 RO Dental Rating Sheet indicates that there was 
no evidence of dental trauma or a ratable dental disease as a 
result of periodontal disease.  

In a March 1997 rating decision, the Roanoke VARO found that 
the veteran's claim for periodontal disease was not well 
grounded.  The claim was denied.  

A September 1998 private periodontic record indicates that 
the veteran's teeth had "shown continued progression from 
the records that we [had] seen from his past military 
treatment."  It was noted that tooth number 5 had a 
"hopeless prognosis with bifurcation involvement."  Tooth 
number 5 was extracted.  Additionally, the periodontist noted 
that the tooth #13 site required bone grafting in an attempt 
to try to augment the defect present.

In an October 1998 decision, the Roanoke VARO found that new 
and material evidence adequate to reopen the claim for 
service connection for periodontal disease had not been 
submitted.  

Following the Board's February 2005 remand, the veteran was 
afforded VA dental examination in December 2005.  

The report of the December 2005 VA dental examination 
indicates that the veteran's dental records had been 
reviewed.  The examiner found that the veteran did not have 
any loss of motion but did have a loss of masticatory 
function from the loss of tooth number 5.  

It was noted that the veteran was missing teeth numbers 1, 5, 
16, 17, and 32, all of which could not be replaced by 
prosthesis except for tooth number 5.  There was no 
limitation in range of inter-incisal motion.  It was noted 
that the veteran had moderate to severe bone loss present in 
the maxillary arch and mild bone loss present in the 
mandibular arch.  

The diagnosis was that of bone loss associated with tooth 
number 5 likely contributed to the loss of tooth number 5.  


Applicable laws and regulations

Under VA regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

Ratings under section 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling.  Id.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  

The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Generally, a veteran is entitled to VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A.  
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from  
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release and the DD Form 214 does not bear a certification 
that the veteran was provided a complete dental examination  
and all appropriate treatment indicated.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1).  

Essentially, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA  
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Other categories of eligibility under 38 
U.S.C.A.  § 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental  
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  


Analysis

By applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran is not entitled to 
service connection for compensation purposes, but is entitled 
to Class II VA outpatient dental treatment for periodontal 
disease.  

As the veteran's loss of tooth number 5 is shown to have been 
the result of periodontal disease and not trauma or 
osteomyelitis, the veteran is not entitled to compensation 
under 38 C.F.R. § 4.150, Diagnostic Code 9913.  Rather, as 
noted above, an October 1987 service dental record indicates 
pain in tooth number 5 and prophy in deep pocket in tooth 
number 5, without evidence of trauma.  

Significantly, in July 1988, which was within 90 days of his 
separation from active service, the veteran filed an 
application for dental treatment.  

There is no DD Form 214 of record, and there is no 
affirmative evidence that shows  that the veteran was or was 
not provided a complete dental examination and all 
appropriate corresponding treatment prior to his separation 
from service.  

Additionally, there is no evidence of record indicating that 
the veteran received one-time VA dental treatment (Class II) 
after separation from service.  See 38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 17.161.  

For all of these reasons, the Board finds that Class II 
outpatient dental treatment (e.g., a one-time correction of 
the noncompensable service-connected dental condition) is 
warranted.  

That notwithstanding, there is no indication that the 
evidence meets any of the other eligibility criteria for VA 
outpatient dental treatment for tooth number 5.  

First, the veteran does not have an adjudicated compensable 
service-connected dental condition.  As noted above, the 
December 2005 VA examination revealed that tooth number 5 
could be replaced by a prosthesis.  Consequently, he is not 
entitled to Class I VA outpatient treatment for tooth number 
5.  

Moreover, because he does not have a service-connected 
noncompensable dental  condition determined to be the result 
of combat wounds or other service trauma, he is not entitled 
to Class IIa dental treatment.  

Finally, the veteran is not shown to have been a prisoner of 
war, a Chapter 31 vocational rehabilitation trainee or rated 
as totally disabled or to have had a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA.  Thus, the remaining 
categories of eligibility are inapplicable.   

In short, the evidence supports entitlement to service 
connection for periodontal disease of tooth number 5, for the 
purpose of obtaining Class II VA outpatient dental treatment 
on a one-time completion basis.  To that extent, the appeal 
is granted.  



ORDER

Service connection for periodontal disease of tooth number 5, 
for the purpose of obtaining Class II VA outpatient dental 
treatment on a one-time completion basis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


